Citation Nr: 0530197	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
callosities of the feet. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral callosities of the feet.  

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned at the North Little Rock, Arkansas RO.  
A transcript of that hearing is of record and associated with 
the claims file.  

The Board notes that while a Statement of the Case was 
provided to the veteran and his representative, in March 
2005, concerning the issues of service connection for nerve 
damage of the left foot, and deformity of the left small toe, 
the veteran has clearly indicated that he wishes appellate 
review at this time to be limited to the issue shown on the 
preceding page.

The issue of service connection for bilateral callosities of 
the feet is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  By unappealed rating decision of September 1983, service 
connection for bilateral callosities of the feet was denied.  
The veteran was notified of the denial by letter dated 
October 1983.  

3.  Evidence received since the September 1983 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral callosities of the feet.  


CONCLUSIONS OF LAW

1.  The RO's September 1983 rating decision denying service 
connection for bilateral callosities of the feet is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  Evidence submitted subsequent to the September 1983 
denial of service connection for bilateral callosities of the 
feet is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for bilateral callosities of the feet, it is unnecessary to 
enter any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist to this point on this issue.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable to this claim to reopen as it was 
filed prior to this date.  The regulations in effect prior to 
August 29, 2001, apply to the instant claim to reopen for 
bilateral callosities of the feet, as that claim was filed in 
December 2000.  Under 38 C.F.R. § 3.156(a), for claims filed 
on or after August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single "matter" for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, 
irrespective of the RO's determination.  Wakeford v. Brown, 8 
Vet. App. 237 (1995).  

The RO denied service connection for bilateral callosities of 
the feet in September 1983, because although there was a 
history of the veteran's treatment for callosities in 
service, the callosities were determined to be acute and 
transitory and responded to treatment.  Upon service 
discharge, his feet were clinically noted to be normal.  On 
VA examination of November1978, no complaints pertaining to 
the feet were voiced and no findings recorded.  At the time 
of VA examination in May 1983 there were noted to be 4 
callosities on the feet.  The RO determined that no 
chronicity of callosities had been shown from service 
discharge to the time of evaluation.  The veteran was 
notified of the denial in a letter in October 1983.  The 
letter provided the veteran with his procedural and appellate 
rights.  Although he was provided a statement of the case 
which addressed this issue in September 1983, a review of the 
claims file shows that no notice of disagreement had been 
filed to the rating decision within one year of notice of the 
denial.  

The Board has reviewed the evidence of record since the 
September 1983 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for bilateral callosities of the feet.  That 
evidence, consisting mostly of VA medical reports, some 
private treatment records, lay statements to the effect that 
the veteran had no foot problems prior to service, but had 
them after, and testimony at a Travel Board hearing in 
July 2005, shows that the veteran has been treated for the 
disorder.  Specifically, of most import is the veteran's 
testimony before the undersigned in July 2005.  He testified 
that he was treated from 1978 to 1980 at the VA East Orange 
Medical Center for his bilateral callosities of the feet.  He 
also testified that he underwent surgery for callosities of 
both feet at Beth Israel Hospital in 1980, where the surgery 
alleviated his callosities for a while until he had to 
receive further treatment and ultimately additional surgery.  
Although the veteran is not competent to provide a medical 
causation as to his condition, he is able to offer testimony 
concerning symptomatology resulting therefrom.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   His testimony, which 
is new, is also material as to continuity of symptomatology.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the aforementioned evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the claim is thus 
reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   




ORDER

New and material evidence to reopen the veteran's claim for 
bilateral callosities of the feet has been submitted, and to 
this extent only, the claim is granted.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral callosities of 
the feet based upon service incurrence.  The veteran states 
that he was treated for callosities in service; underwent 
treatment after service for the bilateral callosities from 
1978 to 1980 at the VA Medical Center (VAMC) East Orange, New 
Jersey; and underwent surgery for the bilateral callosities 
in 1980 at the Beth Israel Hospital.  

A review of the record indicates that the RO has attempted to 
obtain the VA medical records of treatment from 1978 to 1980 
for the veteran's callosities from the VAMC East Orange, New 
Jersey, to no avail.  The RO was instructed to obtain those 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, since it had been more than three years 
since the veteran received treatment at their facility and 
they would no longer have those records on site.  Those 
records would have been archived at the (NPRC).  An attempt 
to obtain those records from the NPRC does not appear to have 
been attempted.  This needs to be done in connection with the 
instant claim  

Additionally, the veteran testified at his personal hearing 
in July 2005, that he underwent surgery for his bilateral 
callosities in 1980 at the Beth Israel Hospital.  There is no 
indication that an attempt has been made to obtain those 
records in connection with this claim.  This also needs to be 
done.  

Finally, a medical examination and opinion regarding any link 
between the veteran's service and his bilateral callosities 
of the feet is necessary prior to final resolution of the 
claim.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  The RO should contact the NPRC, St. 
Louis, Missouri, and request the 
veteran's VA treatment records of the 
VAMC, East Orange, New Jersey, from 1978 
to 1980 for his bilateral callosities of 
the feet and associate those records with 
the claim folder.    

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of any other medical care provider, VA or 
private, not previously furnished, who 
has treated him for bilateral 
callosities.  If he responds, efforts 
should be made to obtain these records.  

3.  After obtaining an appropriate 
release of information from the veteran, 
the RO should contact the Beth Israel 
Hospital, Newark, New Jersey, and request 
treatment and surgical records regarding 
treatment of the veteran's bilateral 
callosities of the feet in 1980 and 
associate those records with the claims 
folder.  

4.  The veteran should then be scheduled 
for a VA podiatry examination.  Any 
indicated tests or studies should be 
accomplished, and the claims file should 
be made available to the examiner to 
ensure that person is aware of the 
veteran's pertinent history.  The 
examiner should be asked to provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that the veteran's bilateral callosities 
of the feet represent an ongoing process 
which was first seen in service or 
whether his current bilateral callosities 
are a discrete and non-related instance 
of callus development unrelated to the 
callosities seen in service.  The report 
of this examination should then be 
associated with the claims file.  
Rationale for any findings must be 
provided.  

5.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


